—Order, Supreme Court, New York County (Richard Lowe, III, J.), entered June 2, 1997, which, in an action for employment discrimination, insofar as appealable, denied plaintiffs motion to renew a prior order, entered September 13, 1996, granting defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
So much of the order as denied reargument is nonappealable (see, Sioris v 25 W. 43rd St. Co., 223 AD2d 475). Renewal was properly denied for failure to show that the alleged new facts were unavailable at the time of the original motion (see, Pahl Equip. Corp. v Kassis, 182 AD2d 22, 27, lv denied and dismissed 80 NY2d 1005). We would add that the alleged new facts do not in any event undermine the finding that defendant’s articulated reason for terminating plaintiff is nonpretex*97tual (245 AD2d 180). Concur — Lerner, P. J., Sullivan, Nardelli, Rubin and Saxe, JJ.